Citation Nr: 9905529	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1976 to September 1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Boise, 
Idaho Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
hypertension and for a left shoulder disability.  

The issues of entitlement to service connection for 
hypertension and for dental disability are the subject of a 
Remand which immediately follows this decision.  


FINDING OF FACT

The report of a January 1997 VA examination shows that no 
left shoulder disability was found, and there is no other 
competent medical evidence which indicates that a left 
shoulder disability is currently manifested.  


CONCLUSION OF LAW

The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Service medical records show that in April 1992, the veteran 
complained of sharp pain in the left scapular region which 
had occurred during the night for the past two days.  On 
examination, there was mild left shoulder tenderness 
anteriorly, and there was tenderness in the inferior margins 
of the left scapula region over the ribs, which extended to 
the left axilla.  An assessment of left back muscle spasm was 
given.  

The report of the veteran's February 1996 retirement 
examination shows a notation of "loss of deltoid movement, 
etiology unknown" with regard to the upper extremities, and 
supraspinatus pain was also indicated.  On the report of 
medical history, she indicated that she either had in the 
past or now had problems with swollen or painful joints and a 
trick shoulder.  According to the clinical record, those 
notations referred to problems with the left shoulder blade 
which were of unknown etiology.  It was noted that she was 
presently having symptoms and would be referred to physical 
therapy for treatment.  

In January 1997, the veteran was afforded a VA general 
medical examination.  She reported that during her active 
service, she was in flying status for 5 1/2 years with the 
Helicopter Rescue Group and subsequently transferred to 
working as an assistant in Flight Medicine.  With regard to 
the right shoulder, she stated that when she lifts she uses 
her right shoulder more than the left because she has pain 
and discomfort lifting with the left shoulder and on 
prolonged use of the left shoulder.  

On physical examination of the musculoskeletal system, there 
was full range of motion in the upper extremities with no 
weakness or spasm.  The examiner noted that on careful 
examination of the left shoulder, there was crepitation and 
passive range of motion.  She had 180 degrees of forward 
elevation, 180 degrees of lateral abduction, 90 degrees 
internal rotation, and 90 degrees external rotation, all 
without complaint or subjective discomfort.  The report shows 
a diagnosis of status left shoulder, no disability found this 
examination.  

In her September 1997 notice of disagreement, the veteran 
indicated that she still had left shoulder pain when doing 
routine housework, and that any lifting is very minimum.  In 
her VA Form 9 (substantive appeal), dated October 1997, the 
veteran stated that her shoulder is painful when 
accomplishing even normal activities, and she believes this 
occurs because of heavy lifting while she was in flight 
status as a flight medical technician.  According to the 
veteran, the shoulder did not bother her before active 
service, and it was her belief that the VA examination was 
not adequate as an x-ray of the shoulder was not taken.  

In October 1998, the veteran was afforded a hearing before a 
member of the Board sitting at the Boise RO.  She indicated 
that she has noticed the shoulder problem on and off, and she 
thinks that her discomfort is related to her flying status 
during service, during which they lifted litters a lot when 
transporting patients to and from the helicopter.  She also 
testified that the pain comes and goes when she's lifting 
anything whether it is work-related or not.  The veteran 
stated that the pain depends on how she raises the arm and if 
there is something in her hand.  At the hearing, the 
accredited representative indicated that the veteran would be 
going to a doctor for an examination in order to obtain 
medical evidence regarding the shoulder disability, and he 
stated that the examination report would be forwarded to the 
Board in Washington, D.C., for consideration in making a 
decision in her appeal.  

Upon review of the record, the Board has determined that a 
well grounded claim for service connection for a left 
shoulder disability has not been presented.  Specifically, a 
diagnosis of no left shoulder disability was provided on the 
recent VA examination, and there is no other available 
evidence which demonstrates that a left shoulder disability 
is currently manifested.  While her representative indicated 
that additional medical reports would be forwarded to the 
Board, no such additional documentation has been associated 
with the claims folder.  

Thus, the record does not include competent evidence of a 
current left shoulder disability as provided by a medical 
diagnosis.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").  Although a shoulder abnormality of 
unknown etiology was noted at the time of the veteran's 
active duty discharge examination, service connection is not 
warranted in the absence of current objective identification 
of a shoulder disability.  

The Board notes that the veteran has complained of left 
shoulder discomfort on lifting and she has related this 
discomfort to her military occupation as a flight medical 
technician.  As a layperson, the appellant is not competent 
to offer opinions as to medical diagnoses or causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
veteran has failed to present competent evidence which 
demonstrates the current manifestation of a left shoulder 
disability.  As such, the requirements for a well grounded 
claim have not been satisfied, and the claim for service 
connection for a left shoulder disability must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
obligation was fulfilled in the October 1997 Statement of the 
Case, which informed the veteran that no permanent disability 
has been identified by the evidence.  

The veteran is reminded that if new and material evidence 
regarding a left shoulder disability becomes available, at 
such time she may submit this evidence to the RO as a basis 
for reopening her claim.  


ORDER

Service connection for a left shoulder disability is denied.  


REMAND

The veteran and her representative contend that service 
connection is warranted for hypertension because it was 
diagnosed and treated within the one year presumptive period 
following her discharge from active duty.  

Having reviewed the evidence, the Board has determined that 
further evidentiary development must be conducted prior to 
adjudication of this claim.  The record contains a statement 
from a VA physician to the effect that since January 1997, 
the veteran has been followed for high blood pressure at the 
Boise VA Hospital.  However, the veteran's treatment records 
have not yet been obtained from the Boise VA Medical Center 
(MC), and therefore, it cannot be determined whether 
hypertension, although diagnosed and treated during the 
presumptive period, was manifested to a compensable degree as 
is required by 38 C.F.R. § 3.309 (1998).  

As diagnosis or treatment for hypertension is not shown 
during the veteran's 20 year period of active service and 
borderline high blood pressure readings are not routinely 
shown during that time, in the Board's view these additional 
records are pertinent to a determination as to whether the 
claimed benefits are warranted. 

The Board notes that in addition to the claims certified for 
appeal herein, the issue of entitlement to service connection 
for a dental condition was discussed at the time of the 
veteran's October 1998 travel board hearing.  The RO denied 
such claim in September 1998, and the Board construes the 
veteran's hearing testimony as a notice of disagreement, 
thereby putting this issue in appellate status.  Therefore, 
the RO must issue a statement of the case on the issue.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the VAMC in 
Boise, Idaho, in order to request copies 
of records showing the veteran's 
treatment and care for hypertension, from 
January 1997 to the present.  The RO 
should also request records from the 
Madigan Army Medical Clinic in Washington 
State, where the veteran may have also 
received post-service medical treatment. 
All records obtained through these 
channels should be associated with the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
based on all of the evidence which is now 
of record, in order to determine whether 
a favorable decision may be rendered.  If 
the decision remains adverse, the RO 
should provide the veteran and her 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

3.  The RO should issue to the appellant 
and her representative a statement of the 
case on the issue of service connection 
for dental disability.  This document 
should include reasons and bases for the 
holding.  Thereafter, the appellant and 
her representative shall be afforded the 
appropriate period of time within which 
to respond.  If a substantive appeal is 
received, then this case should be 
returned to the Board for appellative 
review.  38 U.S.C.A. § 7105.  The 
appellant is put on notice that a 
substantive appeal must be submitted as 
to this issue if she wishes appellate 
review of it.

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development and to satisfy due process.  The Board intimates 
no opinion as to the ultimate outcome of the claim on appeal.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

